DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2. 	Claims 28, 29, 34-45, 58 are pending wherein claims 28, 29 are in independent form. 
3.	Claims 28, 29 have been amended. Nonstatutory double patenting rejection is withdrawn.
4.	Claim 30 has been cancelled. 
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/16/2020 has been entered.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 28, 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 42, 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 42 recites the limitation "the periodicities and offsets" in line 1 (the periodicity and offset recited in claim 28 are the parameters associated with reference signal (CSI-RS) transmission, not with CSI transmission). There is insufficient antecedent basis for this limitation in the claim.
		Claim 45 ends with a comma (,) instead of a period (.). 







Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 28, 29, 35, 36, 38, 40-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qu et al (US 20120176939 A1, hereinafter referred to as Qu) in view of Bhattad et al (US 20120113816 A1, hereinafter referred to as Bhattad).
		Re claim 28, Qu teaches a method of operating a user equipment (UE) (Abstract), comprising:
	(i) configuring the UE to receive multiple channel state information (CSI) reference signals (CSI-RSs) (UE (such as 322, 324, Fig. 3) configured to receive multiple CSI-RS from RRH 310, 312, 314 associated with a cell/eNB 320, Fig. 3) from a cell (eNB 320, Fig. 3), wherein configuring the UE includes, individually for each CSI-RS (CSI-RS configuration from each RRH 310, 312, 314), configuring a number of antenna ports (antenna port configuration), a CSI-RS pattern (CSI-RS pattern configuration), Qu discloses that CSI-RS configuration includes an offset and a periodicity/duty cycle (Par 0007, Par 0073). However, Qu does not explicitly/clearly disclose to configure a UE with a CSI-RS periodicity and an offset);

	(iii) configuring the UE to transmit feedback to the cell for the CSI parameters (CQI/PMI/RI) based on one or more parameters received via Radio Resource Control (RRC) signaling (Higher layer signal/RRC signal providing CSI-RS antenna port configuration, CSI-RS pattern configuration, Par 0033-0034, Par 0056, Par 0065, Par 0070) (Par 0033-0034, Par 0043-0050, Par 0056-0057, Par 0061-0065), wherein the multiple CSI parameters include CSI parameters (CQI/PMI/RI) for each of the CSI-RSs (each CSI-RS configuration) that are determined based on the same rank indicator (CQI/PMI/RI feedback for the number of antennas grouped together in each group, Par 0044-0050, Par 0061-0065).
		Even though Qu discloses that CSI-RS configuration includes an offset and a periodicity/duty cycle (Par 0007, Par 0073), Qu does not explicitly/clearly disclose that each CSI-RS configuration provided to the UE includes a CSI-RS periodicity and an offset.
		Bhattad teaches that each CSI-RS configuration provided to the UE includes a CSI-RS periodicity (duty cycle) and an offset (subframe offset) (Table 1, Par 0049, Par 0069-0076).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Qu by including the step that each CSI-RS configuration provided to the UE includes a CSI-RS periodicity and an offset, as taught by Bhattad for the purpose of efficiently configuring a UE to properly receive each 
		Re claim 29, Qu teaches a method of operating a user equipment (UE) (Abstract), comprising:
	(i) receiving in the UE multiple channel state information (CSI) reference signals (CSI-RSs) from a cell (UE (such as 322, 324, Fig. 3) receives multiple CSI-RS from RRH 310, 312, 314 associated with a cell/eNB 320, Fig. 3) (Fig. 3-6, Fig. 3-6, Par 0007, Par 0030, Par 0033-0035, Par 0043-0050, Par 0052-0059, Par 0061-0062);
	(ii) computing in the UE multiple CSI parameters (CQI/PMI/RI) (Fig. 1, Fig. 3-4, Fig. 6, Par 0030, Par 0043-0050, Par 0057, Par 0061-0065); and
	(iii) transmitting from the UE feedback to the cell for each of the CSI parameters (CQI/PMI/RI feedback/report) based on one or more parameters received via Radio Resource Control (RRC) signaling (Higher layer signal/RRC signal providing CSI-RS antenna port configuration, CSI-RS pattern configuration, Par 0033-0034, Par 0056, Par 0065, Par 0070), wherein the one or more parameters include, for each CSI-RS, a number of antenna ports for the respective CSI-RS (antenna port configuration), a CSI-RS pattern for the respective CSI-RS (CSI-RS pattern configuration), Qu discloses that CSI-RS configuration includes an offset and a periodicity/duty cycle (Par 0007, Par 0073). However, Qu does not explicitly/clearly disclose to configure a UE with a CSI-RS periodicity and an offset),
	(iv) wherein the multiple CSI parameters include CSI parameters (CQI/PMI/RI) for each of the CSI-RSs (each CSI-RS configuration) that are determined based on the same rank indicator (CQI/PMI/RI feedback for the number of antennas grouped together in each group, Par 0044-0050, Par 0061-0065).
		Even though Qu discloses that CSI-RS configuration includes an offset and a periodicity/duty cycle (Par 0007, Par 0073), Qu does not explicitly/clearly disclose that each CSI-RS configuration provided to the UE includes a CSI-RS periodicity and an offset.
		Bhattad teaches that each CSI-RS configuration provided to the UE via higher layer signaling includes a CSI-RS periodicity (duty cycle) and an offset (subframe offset) (Table 1, Par 0049, Par 0069-0076).
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Qu by including the step that each CSI-RS configuration provided to the UE includes a CSI-RS periodicity and an offset, as taught by Bhattad for the purpose of efficiently configuring a UE to properly receive each reference signal (CSI-RS) to measure and report channel state information, as taught by Bhattad (Par 0007).
		Bhattad discloses to CSI-RS periodicity (duty cycle) and an offset via higher layer signaling (Par 0049). Qu discloses that RRC signal is a higher layer signal (Par 0056, Par 0065). 

		Re claim 36, Qu teaches that precoding matrix indicator (PMI) feedback is sent for at least one of the CSI parameters (Par 0030, Par 0043-0050, Par 0057, Par 0061-0065).
		Re claim 38, Qu teaches that at least one of the CSI parameters is configured as a rank indicator (Rl)-reference CSI process (CSI measurement includes Rank Indicator (RI)) (Par 0030, Par 0043-0050, Par 0057, Par 0061-0065).
		Re claim 40, Qu teaches that feedback is sent periodically for at least one of the CSI parameters (Par 0057 ---“The feedbacks may be of different periodicities”).
Re claim 41, Qu teaches that feedback is sent aperiodically for at least one of the CSI parameters (Par 0057---“ The feedbacks may be of different periodicities or to be aperiodic and triggered by signaling”).
Re claim 42, Qu does not explicitly disclose that the periodicities and offsets of the periodically transmitted CSI parameters are independently configured.
Bhattad teaches that the periodicities (first/second periodicity, Par 0090) and offsets of the periodically transmitted CSI parameters are independently configured (Offset is considered as the time when the first CSI report is sent and periodicity indicates the frequency of sending CSI report (how often CSI report is 
		It would have been obvious to one of ordinary skill in the art at the time of invention to modify Qu by including the step that the periodicities and offsets of the periodically transmitted CSI parameters are independently configured, as taught by Bhattad for the purpose of efficiently configuring a UE to properly receive each reference signal (CSI-RS) to measure and report channel state information, as taught by Bhattad (Par 0007).
		Re claim 43, Qu teaches that the UE receiving a joint transmission (JT) signal (CSI-RS transmission from multiple RRHs, Fig. 3, CoMP transmission from both the macro cell 410 and pico cell 412, Fig. 4) (Fig. 3-4, Par 0043-0049).
11.	Claims 34, 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qu and Bhattad as applied to claim 28 above and further in view of Lee et al (US 20090207784 A1, hereinafter referred to as Lee).
Re claim 34, Qu does not explicitly disclose that at least one of the CSI parameters is configured by higher layer signaling with PMI/RI reporting.
Lee teaches that at least one of the CSI parameters is configured by higher layer signaling with PMI/RI reporting (Par 0027, Par 0035, Par 0039, Par 0063).

Re claim 37, Qu does not explicitly disclose that the UE is configured with a codebook subset restriction for at least one of the CSI parameters.
Lee teaches that the UE is configured with a codebook subset restriction for at least one of the CSI parameters (reporting PMI and RI within a precoder codebook subset)  (Par 0027---“ The UE may be limited to reporting PMI and RI only within a precoder codebook subset which is specified by a bitmap constructed by higher layer signaling”). 
It would have been obvious to one of ordinary skilled in the art at the time of the invention to modify Qu by including the step that the UE is configured with a codebook subset restriction for at least one of the CSI parameters, as taught by Lee for the purpose of providing channel information feedback to improve system capabilities, as taught by Lee (Par 0002, Par 0007-0009).
12.	Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qu and Bhattad as applied to claim 28 above and further in view of Lee et al (US 20100195615 A1, hereinafter referred to as Lee ‘615).
		Re claim 39, Qu does not explicitly disclose that the UE receiving a 	demodulation reference signal (DMRS).

		It would have been obvious to one of ordinary skilled in the art at the time 	of the invention to modify Qu by including the step that the UE receiving a 	demodulation reference signal (DMRS), as taught by Lee ‘615 for the purpose of 	efficiently transmitting and receiving downlink reference signals in a single user 
	or a multi-user mode, as taught by Lee ‘615 (Par 0004).
13.	Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qu and Bhattad as applied to claim 28 above and further in view of Li et al (US 20130017825 A1, hereinafter referred to as Li).
		Re claim 44, Qu does not explicitly disclose that the UE receives a 	dynamic point selection (DPS) signal.
		Li teaches that the UE receives a 	dynamic point selection (DPS) signal 	(Par 0007, Par 0019).
		It would have been obvious to one of ordinary skilled in the art at the time 	of the invention to modify Qu by including the step that the UE receives a 	dynamic point selection (DPS) signal, as taught by Li for the purpose of “reducing 	feedback load and feedback overhead in a multi-cell cooperative network” as 	taught by Li (Par 0003). 
14.	Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qu and Bhattad as applied to claim 28 above and further in view of Geirhofer et al (US 20120207043 A1, hereinafter referred to as Geirhofer).
		Re claim 45, Qu does not explicitly disclose that at least one of the 

		Geirhofer teaches that at least one of the CSI-RSs is used for interference 	measurement (CSI-RS used for interference estimation) (Fig. 8, Fig. 11, Fig. 15, 	Par 0072, Par 0075-0077, Par 0090-0091).
		It would have been obvious to one of ordinary skilled in the art at the time of the invention to modify Qu by including the step that at least one of the CSI-RSs is used for interference measurement as taught by Geirhofer for the purpose of efficiently performing “channel estimation and interference estimation in a macro evolved node B (eNB)/remote radio head (RRH) environment”, as taught by Geirhofer (Par 0003).
15.	Claim 58 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qu and Bhattad as applied to claim 28 above and further in view of Chen et al (US 20100041390 A1, hereinafter referred to as Chen).
Re claim 58, Qu does not explicitly disclose to configure the UE to transmit feedback includes selectively reporting a rank indicator (RI) value based on the one or more parameters received via Radio Resource Control (RRC) signaling.
Chen teaches to configure the UE to transmit feedback includes selectively reporting a rank indicator (RI) value based on the one or more parameters received via Radio Resource Control (RRC) signaling (Fig. 3a-b, Par 0006, Par 0011-0017, Par 0019-0027).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Qu by including the step to configure the UE to transmit 

Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






	/HARUN CHOWDHURY/Examiner, Art Unit 2473